Citation Nr: 0809511	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-25 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from December 1956 to April 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2004 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam, and has not 
presented credible evidence that he was exposed to herbicides 
such as Agent Orange.  

2.  Diabetes mellitus was not present until many years after 
service and there is no competent evidence that the veteran's 
current diabetes is related to service.

3.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C did not develop as a result 
of any incident during service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2004 and April 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  In 
addition, a letter dated in March 2006 provided information 
with respect to the assignment of potential disability 
ratings and effective dates.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He had a hearing at the RO in 
April 2006.  For reasons explained more fully below, the 
Board finds that additional development is not warranted with 
respect to claimed service in Vietnam.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Type II Diabetes 
Mellitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
diabetes is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, among others, type 
II diabetes mellitus.

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Initially, the Board finds that the veteran did not have 
service in Vietnam, and therefore, the presumption pertaining 
to development of diabetes following exposure to herbicides 
does not apply in the present case.  In reaching this 
conclusion, the Board has considered testimony from the 
veteran given in April 2006 in which he reported that he was 
primarily based in Japan but flew to Da Nang Vietnam as part 
of his duties.  He indicated that this was usually an 
overnight stop.  

The veteran's testimony, however, is contradicted by the more 
objective contemporaneous service records.  The Board notes 
however, that the veteran's DD 214 reflects that his awards 
did not include the Vietnam Service Medal or the Vietnam 
Campaign Medal.  The list of his specific duties and 
assignments in service which is contained in his personnel 
records file reflects that his only foreign service was in 
Japan where he was stationed beginning in December 1963.  He 
left Japan no later than January 1965, as he is documented to 
have been stationed in North Carolina beginning that month.  
The controlling regulation, 38 C.F.R. § 3.307(a)(6), 
specifically states that a legal presumption is limited to 
veterans who "served in the Republic of Vietnam" and to those 
whose "conditions of service involved duty or visitation in 
the Republic of Vietnam."  There is no official confirmation 
that the veteran visited Vietnam.  The Board has considered 
the veteran's claim that he was on flights that stopped in 
Vietnam, but the Board finds that such an account is 
contradicted by the evidence as a whole.  The Board notes 
that the veteran's duties as an Aircraft Safety Equipment 
Mechanic would not necessarily have required that he fly to 
any area other than where he was stationed.  The Board also 
notes that none of the veteran's service medical records 
contain any indication that he was ever in Vietnam.  

A history of the veteran's unit, the Marine Aerial Refueler 
Transport Squadron 152 (VMGR-152) indicates that beginning in 
1965 detachments were deployed in Vietnam.  However, the 
veteran had already been transferred by to the United States 
by that time.  The RO contacted the National Personnel 
Records Center (NPRC) in May 2004 and requested the veteran's 
dates of service in Vietnam.  In response, the NPRC stated 
that "There is no evidence in the veteran['s] file to 
substantiate any service in the Republic of Vietnam."  The 
RO also contacted the United States Marine Corps in March 
2006 and requested assistance in confirming the veteran's 
contention that he flew to Vietnam while stationed in Japan.  
Later in March 2006, the Marine Corps responded by stating 
that they regretted that they were unable to furnish the 
requested information.  They suggested that the RO try 
contacting the National Archives and Records Administration 
(NARA).  

Subsequently, in June 2006, the RO wrote to the NARA and 
requested assistance with confirming the veteran's claim that 
he flew to Vietnam while stationed in Japan.  Later that 
month the NARA responded that the documentation relating to 
the veteran's unit was not located.  It was further stated 
that this was not surprising as records such as manifest and 
flight logs (noncombat) are considered temporary records and 
are only kept a short period of time prior to being 
destroyed.  The NARA also submitted a copy of the Department 
of the Navy records management program manual which confirmed 
that such records are destroyed after a certain number of 
years. Although he veteran's representative has requested 
that additional efforts be made to obtain records from the 
NPRC or from the Joint Services Records Research Center 
(JSRRC), the Board finds that any additional efforts would be 
futile.  The Marine Corps itself indicated that any such 
records would be stored at the NARA rather than at the NPRC, 
and in any event it is clear that such records would have 
been destroyed in the normal course of business.  Therefore, 
there is no credible evidence of Vietnam service, and the 
presumptions pertaining to herbicide exposure to not apply in 
the present case.  

With respect to a claim for direct service connection for 
diabetes, the Board notes that the veteran's available 
service medical records do not contain any references to 
diabetes.  A urinalysis report dated in April 1964 reflects 
that the sample was negative for sugar.  The report of a 
medical examination conducted in March 1966 for the purpose 
of separation from service shows that urinalysis was again 
negative for sugar, and there is no mention of diabetes.  

There is also no evidence of the presence of diabetes within 
one year after separation from service.  In fact, the report 
of a hospitalization several years after separation from 
service in February 1977 shows that while being treated for a 
heart disorder, he underwent numerous studies and tests, but 
the diagnoses did not include diabetes.  

The earliest medical records reflecting a diagnosis of 
diabetes are from many years after service in 2003, and do 
not contain any indication that the disorder is related to 
service.  In his claim form, the veteran specifically stated 
that the disability began in 2003.  The Board notes that this 
places the date of onset as being long after separation from 
service.  The veteran has not presented any medical opinion 
that the diabetes may be related to service.  

Based on the foregoing evidence, the Board finds that 
diabetes was not present until many years after service and 
there is no competent evidence that the veteran's current 
diabetes is related to service.  Accordingly, the Board 
concludes that diabetes was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

II.  Entitlement To Service Connection For Hepatitis C.

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it as a result of surgery that was performed.  
He had reported that he received a transfusion in connection 
with that surgery.  He presented testimony to this effect 
during the hearing held in April 2006.  He recounted that 
after the surgery, he passed out and when he woke up the next 
morning, the doctor told him that he had to give him some 
blood which the veteran interpreted to mean that a 
transfusion had occurred.  

The veteran's service medical records do not contain any 
references to hepatitis or to the claimed transfusion.  
Although the records do reflect that he underwent a procedure 
in April 1964 in which a pilonidal cyst was incised and 
drained, that record contains a detailed account of the 
surgery and does not contain any mention of transfusion.  On 
the contrary, the procedure was specifically described as 
"minor surgery" and was performed under local anesthetic.  
Although purulent material was drained from the abscess, 
there was no mention of any significant bleeding so as to 
require a transfusion.  Another service medical record dated 
in September 1964 contains similar information.  The 
pilonidal cyst was again incised and drained.  It was noted 
that his recovery was uneventful, and he had only a small 
amount of bleeding on the first postoperative day which was 
easily controlled.  Thus, the objective service records 
directly contradict the testimony given many years later.  

Upon separation from service in March 1966, the medical 
examination showed that the abdomen and viscera were normal.  
There was no mention of hepatitis.  

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  Although some of 
the recent treatment records include a history given by 
veteran relating the hepatitis to a transfusion in service, 
the fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that the veteran expressed his own belief 
that the hepatitis C was related to the surgery during 
service.  However, lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Moreover, the service medical records weigh 
against his contention that he received a transfusion during 
such surgery.  

In summary, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until many 
years after separation from service, to his period of 
service.  To link the disorder to service would be purely 
speculative.  Therefore, the Board finds that hepatitis C was 
not present during service, and it has not been shown that it 
developed after service as a result of any incident in 
service.  Accordingly, the Board concludes that hepatitis C 
was not incurred in or aggravated by service.



ORDER

1.  Service connection for type II diabetes mellitus is 
denied.

2.  Service connection for hepatitis C is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


